RICHARD S. ARNOLD, Chief Judge,
with whom LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, join,
concurring in the judgment.
The arguments in Judge Beam’s lead opinion and Judge John R. Gibson’s dissent seem to me very nearly evenly balanced. The choice between these able presentations is difficult. For me, the balance is tipped by the First Amendment.
Statutes should be interpreted, if possible, to avoid doubts about their constitutionality. NLRB v. Catholic Bishop of Chicago, 440 U.S. 490, 500, 99 S.Ct. 1313, 1318, 59 L.Ed.2d 533 (1979). We know that a law imposing an obligation of fairness on editorial decisions is invalid as applied to print media. Miami Herald Publishing Co. v. Tornillo, 418 U.S. 241, 94 S.Ct. 2831, 41 L.Ed.2d 730 (1974). We also know that, as of 1969, the Supreme Court did not think that the same result *1443Broadcasting Co. v. FCC, 395 U.S. 367, 89 S.Ct. 1794, 23 L.Ed.2d 371 (1969). The Red Lion holding, however, was premised on the scarcity of broadcast frequencies available for licensing, and the Court’s opinion explicitly indicated that its view might change if more spectrum space became available, or if experience with the fairness doctrine indicated that it was reducing rather than enhancing the amount of information available to the public. Id. at 393, 399, 89 S.Ct. at 1808, 1811. See also FCC v. League of Women Voters, 468 U.S. 364, 376 n. 11, 104 S.Ct. 3106, 3115 n. 11, 82 L.Ed.2d 278 (1984) (Red Lion might be reconsidered upon some appropriate signal from Congress or the FCC).
Developments since 1969 make it likely, in my view, that the holding of Red Lion would be reconsidered. For one thing, the FCC has given the “signal” referred to in League of Women Voters, supra. The Commission has indicated both that the problem of spectrum scarcity is rapidly disappearing and that the fairness doctrine has had a chilling effect on the willingness of broadcast stations to cover controversial matters of public importance. See Syracuse Peace Council v. WTVH, 2 F.C.C.Rcd. 5043 (1987), aff'd, 867 F.2d 654 (D.C.Cir.1989), cert. denied, 493 U.S. 1019, 110 S.Ct. 717, 107 L.Ed.2d 737 (1990); Fairness Doctrine Obligations of Broadcast Licensees, 102 F.C.C.2d 143 (1985). Whether the Supreme Court reexamines Red Lion is its business, not ours. But developments subsequent to Red Lion appear at least to raise a significant possibility that the First Amendment balance struck in Red Lion would look different today. There is something about a government order compelling someone to utter or repeat speech that rings legal alarm bells.- The Supreme Court believed, almost 25 years ago, that broadcasting was sufficiently special to overcome this instinctive feeling of alarm. In my opinion, there is a good chance that the legal landscape has changed enough since that time to produce a different result. In order to avoid having to reach this important constitutional question, I would construe the statute not to require the Commission to impose the fairness doctrine.
For these reasons, I concur in the judgment of the Court, affirming the order of the Federal Communications Commission in this case.